Citation Nr: 0826224	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for digestive disorder 
with bowel resection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1960 to January 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the RO 
which denied service connection for digestive disorder with 
bowel resection, bilateral defective hearing, and tinnitus.  


FINDINGS OF FACT

1.  The veteran's current hearing loss and tinnitus began 
many years after service and are not related to his military 
service.

2.  The veteran's Meckel's diverticulum is a congenital 
disorder, and was not aggravated during service by 
superimposed disease or injury.

3.  The veteran is not shown to have a gastrointestinal 
disorder at present which was incurred in or aggravated 
during his military service.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by active military service, and cannot be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309,  3.385 (2007).

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  The veteran does not have a digestive disorder with bowel 
resection due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  See Pelegrini II, supra.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, which was 
later followed by a readjudication of the issues on appeal in 
December 2006, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA for his hearing and gastrointestinal problems during the 
pendency of this appeal and was afforded an opportunity for a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss or other organic diseases of the 
nervous system are manifest to a compensable degree within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Defective Hearing & Tinnitus

The veteran contends that he has a hearing loss and tinnitus 
due to exposure to acoustic trauma in service.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
or tinnitus in service.  Audiological findings (as converted 
to ISO units currently in effect) on a service examination in 
January 1960 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
5
15
LEFT
25
10
5
20
15

Audiological findings (converted to ISO units) on a service 
examination in June 1961 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
20
10
15
10
5



Audiological findings (converted to ISO units) on a service 
examination in June 1963 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
10
LEFT
20
10
10
10
0

On a Report of Medical History for separation from service in 
November 1963, the veteran specifically denied any history of 
ear trouble, and no disease or defects of the ears were noted 
on physical examination.  Audiological findings (converted to 
ISO units) at separation were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
15
5
0
5
0
LEFT
10
0
0
0
5

On VA examination in September 2005, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
20
10
10
10
25
LEFT
25
15
5
10
55

The audiologist indicated that the claims file was reviewed 
and noted that the veteran reported a history of noise 
exposure working around jet engines during service, at an 
automobile manufacturer plant post-service, and that he 
hunted.  Otoscopic examination was normal, bilaterally.  
Audiological findings showed essentially normal hearing in 
the right ear and mild hearing loss from 250 to 3,000 hertz 
in the left ear, sloping sharply to moderate to severe high 
frequency sensorineural hearing loss.  The audiologist 
commented that the veteran's hearing loss in the left ear was 
consistent with a right handed shooter.  Speech recognition 
was 96 percent, bilaterally.  

The audiologist opined that the veteran's hearing loss and 
tinnitus were not caused by or the result of noise exposure 
in service.  He noted that the acoustic trauma from jet 
engine noise or from working at the automobile plant would 
have damaged both ears equally, and that being a right handed 
hunter would, as in this case, affect only the left ear.  He 
concluded that it was less likely than not that the veteran's 
current hearing impairment and tinnitus were related to 
service.  The Board finds the medical opinion persuasive as 
it was based on an examination of the veteran and a review of 
the entire record.  Moreover, the evidence of record includes 
no competent evidence to dispute that opinion.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss and tinnitus to service, and no objective evidence of 
any manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  

Gastrointestinal Disorder

The veteran contends that he was treated for stomach problems 
twice during service and was told that it may have been his 
appendix, but that he was sent back to work without any 
further work-up.  He asserts that he continued to have 
stomach pains after service and was hospitalized for the same 
symptoms in 1966, at which time he was found to have an 
intestinal obstruction and ruptured Meckel's diverticulum.  

The service medical records are negative for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
stomach or gastrointestinal problems during service.  On a 
Report of Medical History for separation from service in 
November 1963, the veteran specifically denied any 
indigestion, stomach trouble, or gall bladder problems, and 
no pertinent abnormalities were noted on examination at that 
time.  The examination report indicated that the veteran 
denied any significant medical history.  

Private hospital records, received in August 2006, showed 
that the veteran was treated for acute gastroenteritis in 
March 1966.  Subsequent tests revealed intestinal obstruction 
of the sigmoid and the veteran underwent resection for 
ruptured Meckel's diverticulum and abscess formation.  The 
operative report indicated that several hard laminated stones 
were found in the abscess cavity which suggested that they 
had been present for many years.  

When examined by VA in November 2006, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The examiner 
indicated that Meckel's diverticulum was a congenital 
disorder that results from the failure of the vitelline duct 
to obliterate during the fifth week of fetal development.  It 
contains all normal layers of the intestinal wall and in 
approximately 50 percent of the cases, contains tissue from 
other sites (ectopic tissue).  This ectopic or heterotopic 
tissue can often be the cause of complications occurring in 
Meckel's diverticulum.  He noted that medical literature does 
not recommend any treatment for this condition unless there 
is rupture or blood in the stools, which the veteran did not 
exhibit during service or until more than two years after 
service.  The examiner also indicated that the laminated 
stones found during surgery take decades to form and had no 
relationship to the rupture of the diverticulum.  The 
examiner opined that the veteran was born with Meckel's 
diverticulum and that it was not caused by or related to 
military service.  He also opined that the stones were not 
caused by or a result of the rupture of the bowel.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation on 
VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).  Thus, VA 
regulations specifically prohibit service connection for 
congenital or developmental defects unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability. See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); Veterans Benefits 
Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

While the veteran believes that his gastrointestinal problems 
are related to service, he has not presented any competent 
evidence to substantiate those assertions.  As indicated 
above, the service medical records did not show any signs or 
symptoms of any gastrointestinal problems in service or for 
more than two years after service.  Moreover, a VA examiner 
reviewed the claims file and provided a detailed discussion 
of the nature and etiology of the veteran's gastrointestinal 
disorder and opined that it was a congenital disorder and was 
not related, in any way, to his military service.  The Board 
finds the examiner's opinion persuasive, as it was based on a 
longitudinal review of all the evidence of record and an 
examination of the veteran, and included a rational and 
plausible explanation for his conclusion.  Moreover, there is 
not any contrary evidence of record to rebut the opinion.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Inasmuch as there is no evidence of any gastrointestinal 
problems in service or until more than two years thereafter, 
the Board finds no basis for a favorable disposition of the 
veteran's appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for digestive disorder with bowel 
resection is denied.  




		
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


